Citation Nr: 0724974	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for multiple 
sclerosis (MS), has been received.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by 
which the RO reopened without explanation and then denied on 
the merits the previously denied claim seeking service 
connection for MS.  Regardless of RO action, however, the 
Board has a duty to consider the new and material evidence 
issue.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 
F.3d 1380 (Fed. Cir. 1996).  Moreover, if the Board finds 
that new and material evidence has not been presented, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. App. 
167 (1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.

In February 2007, the Board remanded this case to the RO with 
instructions to undertake certain procedural actions, which 
have been accomplished.


FINDINGS OF FACT

1.  By March 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for MS.

2.  The evidence received since the March 1999 Board decision 
is not sufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
entitlement to service connection for MS.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence to reopen the claim of service 
connection for MS has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in September 2004 and March 2006 and in an 
undated letter sent to the veteran pursuant to the Board's 
February 2007 remand, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim and informed him to 
submit any relevant evidence in his possession.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Via the letters, the RO 
advised the veteran of disability ratings and effective dates 
as mandated by the Court in Dingess/Hartman.  The RO also 
apprised the veteran of what would constitute new and 
material evidence to reopen his claims.  Kent, supra.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA generally has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  However, 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Service 
medical records, Social Security Administration (SSA) 
records, and VA and private medical treatment records have 
been obtained.  Because the claim is not reopened, a VA 
medical examination is not required.  38 U.S.C.A. § 5103A(d).


Discussion

By a March 1999 decision, the Board denied the veteran's 
claim of service connection for MS because MS was not present 
in service, did not manifest to a compensable degree within 
seven years of discharge from service, and was not 
etiologically related to service.  As a general rule, Board 
decisions are final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 
38 C.F.R. § 20.1100.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 1999 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1999 Board 
decision consisted of the service medical records, private 
medical records from J.R. Crews, M.D. reflecting findings 
consistent with MS in 1993; 1993 records from North Colorado 
Medical Center regarding evaluation for MS; an August 1993 
report of K. Johnson, M.D. evaluating the veteran's MS; an 
October 1996 lay statement regarding the veteran's current 
physical limitations; an April 1997 VA medical examination 
report indicating that the veteran reported first 
experiencing symptoms of MS in the spring of 1975 when he 
experienced numbness and other odd sensations in the lower 
extremities although the symptoms resolved on their own; and 
a January 1998 letter from the veteran's wife describing the 
impact of MS on the veteran's ability to work.  

Potentially relevant evidence received subsequent to the 
March 1999 Board decision consists of private medical records 
duplicative of those already of record before March 1999; 
private medical records to include records from North 
Colorado Neurosurgery, A. Narayan, M.D., Great Plains 
Regional Medical Center; D.L. Ewing, M.D.; Dr. Johnson; and 
Chase County Community Hospital showing current treatment for 
MS; an April 1999 report of K.K. Lin, M.D. reflecting the 
veteran's reports of first experiencing MS-like symptoms in 
1975 and indicating that MS was diagnosed in 1993; a May 1999 
report from Dr. Lin indicating that the veteran had been 
suffering from MS for at least six years; other records from 
Dr. Lin dated from September 1998 to May 2003; SSA records 
associated with the veteran's application for SSA disability 
benefits based on his MS; and VA medical records dated from 
June 2001 to February 2007 reflecting, inter alia, treatment 
for MS.

The Board notes that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war 
and MS becomes manifest to a degree of 10 percent within 
seven years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board has reviewed the evidence since the March 1999 
Board decision and has determined that much of it is new, as 
it was not of record before March 1999.  It is not material, 
however, because it is not probative of the issue at hand, 
which is whether MS is related to the veteran's active duty 
service or whether it manifested within seven years of 
separation.  The most recent newly submitted medical evidence 
does not relate MS to service and entails primarily notations 
regarding current treatment for MS, and a comment by the 
veteran, that he first had symptoms of MS in 1975, made after 
March 1999 is identical to an assertion he made before March 
1999.  Regardless, any assertion of the veteran as to the 
etiology or onset of his MS is not considered competent 
medical evidence and cannot be credited by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Without competent 
specifics as to the approximately date of onset of MS, 
service connection for MS cannot be granted because it is 
important to know whether the MS had its onset during a 
period in which the veteran was actually in service or within 
seven years of discharge from service.  

It is clear from the foregoing discussion that the newly 
submitted evidence is not material because none of it is 
probative of the issue at hand, which is whether the 
veteran's MS is related to service or falls within the 
presumptive period for service connection.  38 C.F.R. 
§§ 3.307, 3.309.  Due to the lack of competent and persuasive 
medical evidence that MS is related to service, there is no 
reasonable possibility of the substantiation of the claim of 
entitlement to service connection for MS.  Id.; 38 C.F.R. § 
3.156(a); see also 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, the veteran's claim of entitlement to 
service connection for MS is not reopened and remains denied.


ORDER

New and material evidence not having been received, the claim 
of service connection for MS is not reopened and remains 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


